Case:19-18459-MER Doc#:121 Filed:11/20/19                           Entered:11/20/19 12:17:53 Page1 of 1

                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF COLORADO

 In re:                                                      )
                                                             )
 Frictionless World, LLC,                                    )   Case No. 19-18459-MER
                                                             )   Chapter 11
                     Debtor.                                 )

                 CORRECTED1 UNITED STATES TRUSTEE’S APPOINTMENT OF
                    OFFICIAL COMMITTEE OF UNSECURED CREDITORS

      The United States Trustee hereby appoints the following creditors to the Official
 Committee of Unsecured Creditors in this chapter 11 case:

               Ningbo NGP Industry Co., Ltd.
                c/o Jiangang “James” Ou, Esq.
                11200 Westheimer Rd., Ste. 120
                Houston, TX 77042
                Tel: (832) 767-0339
                Fax: (832) 767-0669
                Email: jou@nguyen-chen.com

               Intradin (HuZhou) Precision Technology Co., Ltd.
                Attn: Fu Dengke
                118 Duhui Road
                Minhang District
                Shainghai
                China
                Tel: 0086-021-64908190
                Fax: 0086-021-64903411 ext. 8861
                Email: felix.fu@intradinchina.com

               Kenneth Wilmes

 Dated: November 20, 2019                                    Respectfully submitted,

                                                             PATRICK S. LAYNG
                                                             UNITED STATES TRUSTEE

                                                             /s/ Alan K. Motes
                                                             By: Alan K. Motes, #33997
                                                             Trial Attorney for the U.S. Trustee
                                                             1961 Stout Street, Suite 12-200
                                                             Denver, Colorado 80294
                                                             (303) 312-7999 telephone
                                                             (303) 312-7259 facsimile
                                                             Alan.Motes@usdoj.gov



 1
     Corrected to include the name of a contact person for creditor Intradin (HuZhou) Precision Technology Co., Ltd.
